Citation Nr: 0100717	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 20, 1943 to 
April 20, 1943.

This appeal arises from a September 1998 rating decision of 
the Nashville, Tennessee, Regional Office (RO) that denied 
service connection for adenocarcinoma of the esophagus.  


REMAND

The veteran's claim and appeal are governed by recent 
enactments that have reinforced the obligation of the 
Department of Veterans Affairs (VA) to assist claimants.  The 
United States Congress recently revised pertinent provisions 
of title 38 of the United States Code.  Heretofore, section 
5107(a) of title 38 of the United States Code had provided 
that "a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded" 
and that "[t]he Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the requirement that a 
claimant submit a well grounded claim is no longer in force; 
section 5107(a) has been revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§ 4 (2000) (to be codified at 38 U.S.C.A. § 5107) (Veterans 
Claim Assistance Act).  In addition to the nullification of 
the concept of a well grounded claim, the new law sets forth 
the assistance that VA must provide to a claimant.  Although 
the legislative developments may appear somewhat confusing, 
the sum total of the recent enactments is that the 
requirement of a "well grounded claim" has been eliminated 
and VA's duty to assist has been amplified.  Under the 
revised section 5107(a), "a claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the Secretary."  

The recent enactments are applicable to all pending cases, 
such as the instant appeal.  In its September 1998 and June 
1999 rating decisions, the RO denied the veteran's claim on 
the basis that it was not well grounded.  In view of the 
recent enactments, the RO must readjudicate the claim that is 
the subject of the present appeal and must provide the 
veteran with notice of all of the relevant laws, including 
the provisions of the Veterans Claims Assistance Act.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran contends that he started smoking and became 
addicted to cigarettes while in service, and, as a result, 
subsequently developed adenocarcinoma of the esophagus.  
Although recently enacted legislation prohibits service 
connection for a disability first manifested after service 
(or after an applicable presumptive period) on the basis that 
it resulted from disease attributable to the use of tobacco 
products by a veteran during service, this statute only 
applies to claims filed after June 9, 1998.  38 U.S.C.A. 
§ 1103 (West Supp. 2000).  The instant claim was filed in 
February 1998; as such, the claim must be considered under 
the law that existed prior to June 9, 1998, as it is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Under that legal authority, service connection may be granted 
for disease resulting from tobacco use in the line of duty 
during active service.  VAOPGCPREC 2-93 (Jan 13, 1993).  It 
should be noted that service connection may not be 
established on this basis unless the evidence of record 
demonstrates that the disease for which the claim is made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination must take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran develops nicotine 
dependence, as a disease, during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997).  Under the new law, the veteran must be informed, and 
is hereby informed, of the bases on which service connection 
may be granted, based on tobacco use.  

The evidence of record shows that in March 1994, 
adenocarcinoma of the esophagus was diagnosed.  However, 
although later statements from a private physician refer to 
an increased incidence of adenocarcinoma of the esophagus in 
smokers, there is no medical statement explicitly linking the 
cause of the veteran's adenocarcinoma of the esophagus to 
cigarette smoking or nicotine dependence.  The veteran has 
stated that when he was hospitalized in May 1994, he was told 
by his doctor that smoking had caused the esophageal cancer, 
and so he stopped smoking at that point.  However, the 
medical evidence of record does not include that 
hospitalization, and the March 1994 outpatient consultation 
does not refer to a smoking history.  Likewise, outpatient 
consultation reports dated in December 1994, August 1995, and 
July 1996, do not refer to a history of smoking.  Although a 
letter dated in February 1998 from E. Reese, Jr., M.D., notes 
that the veteran was a smoker, there is no evidence of a 
diagnosis of nicotine dependence.  Consequently, the Board is 
of the opinion that the complete records of the 
hospitalization from May to June 1994 should be obtained.  
Additionally, he should be requested to provide information 
regarding any diagnosis of nicotine dependence he may have 
had in the past.  

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide a list containing, to the 
best of his recollection, the names, 
locations, and dates of treatment of any 
physicians, hospitals, or treatment 
centers who treated him for nicotine 
dependence from the time of his discharge 
from service until he stopped smoking.  
In addition, the veteran should be 
requested to provide the name and 
location of the hospital in which he 
underwent surgery for adenocarcinoma of 
the esophagus during a hospitalization 
from May to June, 1994.  After securing 
necessary authorizations, the RO should 
obtain all records so identified.   

2.  The RO should document its efforts to 
obtain the required information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, to include 
VAOPGCPREC 2-93 (Jan 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997), as 
discussed above.  An appropriate period of 
time should be allowed for response.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



